Case 5:20-cv-01126-SB-SHK Document 138 Filed 06/02/21 Page 1 of 5 Page ID #:2177
Case 5:20-cv-01126-SB-SHK Document 138 Filed 06/02/21 Page 2 of 5 Page ID #:2178




  Id. at 7-9. Defendants now move this Court to set aside the Magistrate Judge’s
  order to produce class contact information.

         Defendants requested, by ex parte application, a stay of the discovery order
  and an instruction that Plaintiffs sequester the information pending the resolution
  of this motion for reconsideration. Dkt. No. 126. The Court granted the limited
  stay, noting that the Court was “not convinced that Defendants have shown that the
  Magistrate Judge’s order likely should be reversed” but that, absent a stay,
  “Defendants would be deprived of any meaningful right to reconsideration.” Dkt.
  No. 128.

         Under Federal Rule of Civil Procedure 72(a), when there is a timely
  objection to a magistrate judge’s decision on a nondispositive, pretrial matter, the
  district court judge must “modify or set aside any part of the order that is clearly
  erroneous or is contrary to law.” “[A] magistrate’s order is ‘clearly erroneous’ if,
  after considering all of the evidence, the district court is left with the definite and
  firm conviction that a mistake has been committed, and the order is ‘contrary to
  law’ when it fails to apply or misapplies relevant statutes, case law or rules of
  procedure.” Yent v. Baca, No. CV-01-10672 PA(VBKX), 2002 WL 32810316, at
  *2 (C.D. Cal. Dec. 16, 2002). An application of this standard requires denial of the
  motion.

                                             II.

          Defendants’ primary argument is that the required “class contact information
  is not relevant or discoverable” under the Ninth Circuit’s recent decision in In re
  Williams-Sonoma, Inc., 947 F.3d 535 (9th Cir. 2020). Mot. 6-9. There, the Ninth
  Circuit granted a petition for a writ of mandamus and vacated a district court’s pre-
  class-certification discovery order to produce a list of California customers who
  had purchased products at issue in the litigation. Id. at 537-40. The court held the
  requested information was not relevant according to Federal Rule of Civil
  Procedure 26(b)(1), which “limits the scope of discovery to ‘nonprivileged matter
  that is relevant to any party’s claim or defense.’” Id. at 539 (quoting Fed. R. Civ. P.
  26(b)(1)). Defendants claim the Magistrate Judge’s order here is “nearly identical”
  and contradicts this “recent binding precedent.” Mot. 1.

        The Magistrate Judge did not clearly err or act contrary to law in concluding
  that Defendants read Williams-Sonoma too broadly. There, “[t]he purpose of the
  discovery was to enable opposing counsel to find a lead plaintiff to pursue a class
  action against Williams-Sonoma under California law.” Williams-Sonoma, 947

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                              2
Case 5:20-cv-01126-SB-SHK Document 138 Filed 06/02/21 Page 3 of 5 Page ID #:2179




  F.3d at 537. The Ninth Circuit held the discovery order was improper because
  “using discovery to find a client to be the named plaintiff before a class action is
  certified is not within the scope of Rule 26(b)(1).” Id. at 540. Though the party
  seeking the class information contended it may be “relevant to class certification
  issues,” the Ninth Circuit concluded that the argument did not “undercut . . . the
  primary point” that the request improperly sought to identify a new class
  representative. Id. Williams-Sonoma did not bar the production of class contact
  information for all purposes in all circumstances. The court had no occasion to
  sweep that broadly because the “sole purpose” of the discovery in that case was to
  aid plaintiff’s counsel in finding someone “who might be willing to sue.” Id. at
  538. Here, the Magistrate Judge correctly noted that “Plaintiff Gamino still remains
  as the named plaintiff and there is no indication on the record before the Court that
  she is an inadequate class representative.” Order 7-9. The Magistrate Judge further
  noted that the discovery sought “appears . . . solely for class certification purposes,
  which . . . is relevant and permitted in this Circuit.” Order 8.1 Based on these
  differences, the Court certainly cannot say that the Magistrate Judge committed
  clear error in finding Williams-Sonoma to be distinguishable. Order 7-8.2

         Defendants contend that “Williams-Sonoma at a minimum requires that a
  plaintiff make a particularized showing that the class contact information is

  1
    Defendants claim the magistrate judge “improperly disregarded a written
  statement from Plaintiff’s counsel indicating that they intended to use discovery to
  search for potential new claims and potential new defendants.” Mot. 18. But
  “based on the record,” the magistrate judge found Defendants “misconstrued or
  misrepresented” the statement from Plaintiff’s counsel and concluded the
  discovery was sought “solely” for proper purposes. Order 8. Based on its own
  review of the statement and full record, the Court is not “left with the definite and
  firm conviction that a mistake has been committed” in determining the discovery
  was sought for proper purposes. Yent, 2002 WL 32810316, at *2.
  2
    Other courts have likewise distinguished Williams Sonoma where the discovery
  was not sought for the sole purpose of identifying new named plaintiffs. See, e.g.,
  Perez v. DirecTV Grp. Holdings, LLC, No. SA CV 16-01440-JLS (DFMx), 2020
  WL 3124353, at *2 (C.D. Cal. May 14, 2020) (finding that “unlike Williams-
  Sonoma, the class list discovery . . . was not sought solely to identify a new class
  representative . . . but also to support Plaintiff’s class certification arguments . . . ,
  matters that are relevant to her claims and defenses”); Florece v. Jose Pepper’s
  Restaurants, LLC, No. 20-2339-TC-ADM, 2021 WL 351413, at *5 (D. Kan. Feb.
  2, 2021).

  CV-90 (12/02)                     CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                                3
Case 5:20-cv-01126-SB-SHK Document 138 Filed 06/02/21 Page 4 of 5 Page ID #:2180




  relevant to a specific ‘claim or defense’ in that case,” i.e., the ERISA claims here.
  Reply 4. However, for purposes of discovery, relevance “has been construed
  broadly to encompass any matter that bears on, or that reasonably could lead to
  other matter that could bear on, any issue that is or may be in the case.” Nguyen v.
  Lotus by Johnny Dung Inc., No. 8:17-cv-01317-JVS-JDE, 2019 WL 3064479, at
  *1 (C.D. Cal. June 5, 2019) (citations omitted). Once again, the Court does not find
  that the Magistrate Judge clearly erred or misapplied the law in rejecting the view
  that Williams-Sonoma imposes a strict particularity requirement.

           Upon applying the correct standard, the Magistrate Judge determined “that
  the identities and contact information of putative class members are relevant to the
  inquiry of commonality and typicality.” Order 7 (noting the question of whether
  Plaintiff is “atypical or inadequate class representative” appears to remain in
  dispute). This conclusion was not clear error or contrary to law but, rather, in
  accordance with the frequent findings of courts within this circuit. See, e.g., Perez,
  2020 WL 3124353, at *2 (C.D. Cal. May 14, 2020) (“the Ninth Circuit has favored
  ‘allowing class contact discovery unless it is apparent that Plaintiff cannot maintain
  the action on behalf of the class’”) (citation omitted); Sung Gon Kang v. Credit
  Bureau Connection, Inc., No. 1:18-cv-01359-AWI-SKO, 2020 WL 1689708, at *3
  (E.D. Cal. Apr. 7, 2020) (internal citations and quotations omitted) (finding
  information about potential class members “relevant for Rule 23 purposes” and
  noting that “district courts in this Circuit have often found that [a]s a general rule .
  . . all parties are entitled to equal access to persons who potentially have an interest
  in or relevant knowledge of the subject of the action” and “[f]or that reason,
  discovery of the putative class members’ identities and contact information is
  routinely allowed”). 3

         Finally, Defendants have not persuaded the Court that the Magistrate Judge
  “failed to properly consider the significant prejudice that would result from
  disclosure of the ESOP participants’ contact information.” Reply 14. Plaintiff has a

  3
    The discovery order’s statement that “Defendants have not offered any adequate
  explanation as to why such information is not relevant to the issues of
  commonality or typicality,” Order 7, does not show that the Magistrate Judge
  “improperly shifted” the burden regarding relevance, Mot. 16. The Magistrate
  Judge made that statement after concluding the information sought “satisfies the
  relevancy requirements of Rule 26(b)(1),” at which point “[t]he party opposing
  discovery has the burden of showing that the discovery should be prohibited, and
  the burden of clarifying, explaining or supporting its objections.” Bryant v. Ochoa,
  2009 WL 1390794 at * 1 (S.D. Cal. May 14, 2009).

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                              4
Case 5:20-cv-01126-SB-SHK Document 138 Filed 06/02/21 Page 5 of 5 Page ID #:2181




  strong interest in obtaining class contact information, and the affected individuals
  are “not disinterested third parties, but rather potential plaintiffs themselves.” See
  Putnam v. Eli Lilly & Co., 508 F. Supp. 2d 812, 814 (C.D. Cal. 2007). Moreover,
  the sort of general contact information at issue here implicates minimal privacy
  concerns. Johnson v. Moss Bros. Auto Grp., No. ED CV 19-2456-FMO (SPx),
  2020 WL 6565315, at *9 (C.D. Cal. Sept. 14, 2020) (“In the context of discovery
  seeking basic contact information, courts have recognized that individuals have a
  reduced privacy interest in this information.”). The Magistrate Judge correctly
  noted that there is no “evidence that the current protective order is insufficient” to
  sufficiently mitigate any risk of prejudice. Order 8; see Johnson, 2020 WL
  6565315, at *10 (finding “existing protective order . . . adequate to address any
  privacy concerns” from disclosing class contact information).

                                             III.

        For these reasons, the motion for reconsideration is DENIED. The Court’s
  previous stay, Dkt. No. 128, is VACATED.

         The Court previously indicated that if the Court affirmed the Magistrate
  Judge’s discovery order, it would consider granting Plaintiff 14 days from the
  resolution of the motion for reconsideration to refile the motion for class
  certification or file a supplement addressing any evidence or argument that the
  current stay precluded Plaintiff from referencing. Dkt. No. 135.

           The Court thus sets the following schedule:

      • Plaintiff must file an amended motion for class certification, addressing any
        evidence or argument affected by the Court’s prior stay, by June 16, 2021

      • Defendants must file their opposition(s) June 30, 2021

      • Plaintiff must file the reply by July 23, 2021

      • The hearing is set for August 6, 2021 at 8:30 a.m.

           IT IS SO ORDERED.




  CV-90 (12/02)                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                               5
